Citation Nr: 0217186	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  97-23 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for undifferentiated 
type schizophrenia, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim.  

2.  The veteran's schizophrenia is manifested by 
irritability, anxiety, depression and occasional insomnia.  
However, it has not produced occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
schizophrenia, undifferentiated type, are not met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 9205 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
June 1997 rating decision, the August 1997 statement of the 
case, the supplemental statements of the case of August 2000 
and July 2002, and a February 2002 VCAA letter sent by the 
RO.  He was specifically told that there was no evidence 
showing that his disability should be rated higher.  The RO 
also notified him of the type of evidence needed in support 
of his claim, such as medical records showing treatment for 
schizophrenia. 

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In the February 2002 
VCAA letter the RO specifically requested that he provide 
the names and addresses of medical facilities/doctors where 
he had received treatment and solicited releases to obtain 
his private records.  The RO also informed him that it would 
request these records, but that it was his responsibility to 
ensure that the RO received the records.  Additionally, in 
order to ensure that an adequate evaluation of the veteran's 
disability was procured and before the VA, three different 
psychiatric evaluations were performed over the course of 
the veteran's claim.  Therefore, VA has adequately notified 
the veteran of the evidence it would obtain and of the 
evidence that was necessary for him to produce.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran claims that his schizophrenia, undifferentiated 
type has increased in severity warranting a higher 
evaluation.  In conjunction with his claim, the veteran 
underwent a VA psychiatric examination in January 1997.  The 
examiner diagnosed the veteran as having undifferentiated 
type schizophrenia in partial remission.  A global 
assessment functioning (GAF) score of 75 was assigned.  The 
examiner also noted:

	. . . He is alert, talks freely, 
very vague and superficial, monotonous 
and there is no thought disorder in 
progress at present.  He is oriented in 
the three spheres.  Memory is preserved.  
Retention, recall, intellect and 
sensorium are clear.  There are no 
depressive signs.  His conversation is 
usually very vague and with a strong 
voluntary component.  Judgment is not 
impaired.

Based on that examination and a review of the veteran's 
medical records, the RO determined that an increased 
evaluation was not warranted.  The veteran was notified of 
the decision and he has appealed to the Board for review.

In January 2000, another psychiatric examination was 
performed.  Prior to the examination, the veteran voiced 
complaints about being unemployed.  However, he further 
reported that his unemployment was not due to his mental 
disorder, but due to physical ailments.  The examiner found:

	...(he is) adequately dressed and 
groomed.  He is alert, oriented times 3.  
His mood is anxious.  His affect is 
constricted.  His attention is good.  
His concentration is fair.  His memory 
is fair.  His speech is clear and 
coherent.  He is not hallucinating.  He 
is not suicidal or homicidal.  His 
insight and judgment are fair.  He 
exhibits good impulse control.

A GAF score of 70 was assigned with the diagnosis remaining 
schizophrenia, chronic, undifferentiated type.

While the claim has been on appeal, a Social and Industrial 
Survey has been accomplished.  The Survey was done in 
February 2000.  Although the veteran stated that tends to 
become irritable and overly aggressive, no abnormal behavior 
was reported by his neighbors.  The interviewer found that 
the veteran was participating in social contact outside the 
home and that any restrictions that would cause him to 
remain in the home were caused by nonservice-connected 
disabilities and disorders - not schizophrenia.  

A third psychiatric evaluation occurred in July 2002.  The 
examination mirrored the previous two examinations in that 
the veteran was found to have fair concentration, memory, 
insight, and judgment.  He was not hallucinating, nor was he 
suicidal or homicidal.  Although his mood was described as 
anxious and his affect was constricted, he was found to have 
good attention and good impulse control.  The diagnosis did 
not change although the GAF score was changed to 65.

VA medical records dated from 1996 to the present reflect 
treatment for schizophrenia, with symptoms including 
depression.  A January 2002 note reflects that his judgment 
was fair to poor and he had diminished insight.

Disability evaluations are determined by the application of 
a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R., Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2002) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.2 (2002) requires that medical reports be interpreted in 
light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 (2002) 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2002).

The veteran's psychiatric disability has been rated pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 9205 (2002).  Under 
these criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress, or when the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The 
highest, or 100 percent schedular evaluation, contemplates 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. Part 4, Diagnostic Code 9205 (2002).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case an 
increased rating must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The evidence of record clearly establishes that the 
veteran's schizophrenia is not more disabling than currently 
rated.  Although there have times when the veteran has been 
irritable and restricted his interaction with others, an 
overall review of the record reveals that he does have 
contact with others.  He does not isolate himself.  
Additionally, none of the medical records suggest that the 
veteran is unemployable or even moderately impaired 
occupationally as a result of his schizophrenia.  

The clinical records also do not show that the veteran is 
confused or dependent.  They do not reveal confusion, panic 
attacks, hallucinations, delusions, loose associations, or 
unusual thought content.  While the veteran does claim that 
he experiences some intrusive thoughts, depression, insomnia 
and anxiety, the record also shows that the overall 
psychiatric manifestations are relatively mild.

The medical evidence shows the assignment of a GAF score 
ranging from 65 to 75.  GAF scores ranging between 61 to 70 
contemplates mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  GAF 
scores ranging between 71 to 80 suggests that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
a family argument); no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  See American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders at 44-47 (4th ed. 1994).  

In applying the objective data from the medical records, 
along with the statements provided by the veteran, it is the 
Board's opinion that the evidence does not show that the 
veteran's schizophrenia reduces his ability from working or 
even moderately impairs his ability to work.  The records do 
not suggest that his psychiatric disability produces a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
and social relationships.  .  

The overall disability picture does not approximate the 50 
percent, or greater, criteria such as to warrant an 
increased rating under Diagnostic Code 9204.  38 C.F.R. Part 
4 (2002).  The Board has considered the requirement of 38 
C.F.R. § 4.3 (2002) to resolve any reasonable doubt 
regarding the level of the veteran's disability in his 
favor.  However, for the reasons discussed above, the 
objective medical evidence does not create a reasonable 
doubt regarding the level of his disability from 
schizophrenia.  Therefore, the veteran's claim is denied. 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2001).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In this case, the evidence of record does not 
indicate the veteran is frequently hospitalized for his 
schizophrenia or that it interferes with his employment to a 
marked degree.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.

ORDER

Entitlement to an increased evaluation for undifferentiated 
type schizophrenia is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


